DETAILED ACTION
1. 	Claims 1-6, 8-9 and 11-22 are pending in this application 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	Applicant’s response to the last Office Action filed on 06/21/2021 has been entered and made of record. 
4.   Claims 1, 8 and 20 have been amended.
5.   Claims 7 and 10 have been deleted.
Response to Argument
6.	The Applicant argument filed on 08/26/2021 are fully considered. For Examiner response see discussion below.
7. 	 The Applicant   has amended claim 1 by canceling claim 7 and incorporated into claim 1, and substantially argue  the applied prior art Bhatia does not teach  the amended claim 1.
  Examiner respectfully disagrees with the Applicants argument for the reason discuss below”
Bhatia inherently teaches the gears since gears are the integral part of the conveyor system. Specifically Bhatia teaches a conveyor system that shows a conveyor belt, a roller and a motor that deriving the conveyor belt. But conveyor system not specifically shown the other essential components of the conveyor system such as a pulley, a gear, sprocket, reduction gear assemblies (reducer); wherein  the motor 40 is arranged to rotate a drive belt 42 that is disposed and tensioned to contact the bottle 24a.  Accordingly, to pull the bottle into the star wheel arms and ultimately the sensing station 26, the motor 40 is controlled to operate the drive belt 42 in a clockwise manner as considered in the orientation of the system of FIG. 1 (see col.6 lines 5-25, Figs.1 and 4).  Thus, based on the above discussion, in order to control the movement of drive belt 42 in a clockwise and to pull the bottle into the star wheel arms, there must be a plurality of gears that control (increase or decrease) the movement of the conveyer belt. Specifically the belt conveyer system transmits motor rotations via a gear train to a belt pulley to circulate the belt. 
8. 	 The Applicant   has amended claims 8 by canceling claim 10 and incorporated into claim 8, and substantially argue the applied prior arts do not teach the amended claim 8.
Specifically the applied prior arts do not teach “simultaneously providing a plurality of vials, each having a label, in a wheel of a vial tray of a compounder system by placing a respective plurality of vial pucks in a plurality of vial puck recesses in the vial tray, each vial puck being attached to one of the plurality of vials” 
  	Examiner respectfully disagrees with the Applicants. As discussed in previous Office Action, Zwilling teaches star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage filling machine 105. The beverage filling machine 105 is preferably of the revolving design, with a rotor 105', which revolves around a vertical machine axis. On the periphery of the rotor 105' there are a number of filling positions 113, each of which comprises bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling ([0036], Fig.1A).   Thus, based on the above discussion, the vial tray defining a wheel corresponds to  the beverage filling machine 105 with revolving that rotate  circularly like a wheel.  The plurality of vial openings for simultaneously receiving a plurality of vials each containing a drug corresponds to the plurality of bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling. Where vial openings and vials each containing a drug corresponds to the bottle carriers and the bottle filled with liquid.


Claim Rejections - 35 USC § 103
9.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3 and 8-9,11 and 13-22 are rejected under  35 U.S.C. 103(a) as being unpatentable over ZWILLING; Heinz-Michael(hereafter ZWILLING), US 20080134633 A1, published June 12,2008, in view of Bhatia et al., (hereafter Bhatia ), US  Patent  No. US 5405015 A, published on Apr.11, 1995 
As to claim 1, ZWILLING teaches A compounder system (Abstract, a beverage bottling plant), comprising:
a vial tray defining a wheel the wheel having a plurality of vial openings for simultaneously receiving a plurality of vials each containing a drug  ([0036], Fig.1A,  Zwilling  specifically teaches  star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage filling machine 105. The beverage filling machine 105 is preferably of the revolving design, with a rotor 105', which revolves around a vertical machine axis. On the periphery of the rotor 105' there are a number of filling positions 113, each of which comprises bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling ([0036], Fig.1A).   Thus, based on the above discussion, the vial tray defining a wheel corresponds to  the beverage filling machine 105 with revolving that rotate  circularly like a wheel.  The plurality of vial openings for simultaneously receiving a plurality of vials each containing a drug corresponds to the plurality of bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling. Where vial openings and vials each containing a drug corresponds to the bottle carriers and the bottle filled with liquid);
a camera (Fig.4 calim30 and 39, Zwilling farther teaches camera and sensor that read a label attached to the bottles and Identify defective label attached to the bottles,  and removing   bottles comprising the defective label);
a first motor configured to rotate the wheel to move a first vial of the plurality of vials to an imaging position (([0036], Fig.1A, Zwilling specifically teaches star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage filling machine 105);
a second motor configured to rotate the first vial within the wheel while the camera captures images of a label on the first vial ([0036], Fig.1A, Fig.4 calim30 and 39,  the beverage filling machine 105 is preferably of the revolving design, with a rotor 105', which revolves around a vertical machine axis. On the periphery of the rotor 105' there are a number of filling positions 113, each of which comprises bottle carriers or container carriers 113a that are configured and disposed to present bottles B for filling. Further Zwilling  teaches camera and sensor that read a label attached to the bottles and Identify defective label attached to the bottles,  and removing   bottles comprising the defective label ): and
However Zwilling does not specifically teach  “at least one gear coupled to the second motor, wherein the at least one gear is configured to engage a corresponding gear on a vial puck attached to the vial to rotate the first; extract a lot number and an expiration date from the images”. Although Zwilling teaches reading the label attached to the rotating bottles and detecting defective label attached to the bottle. 
(Fig.1 col.4 lines 30-35, transporting system including a conveyor belt system 22 for moving articles of manufacture such as bottles 24 toward a sensing station 26. FIG. 1 illustrating the general flow of bottles through a sensing station. As discussed above in section [7]  above Bhatia inherently teaches a plurality of gears coupled with the motor 40 that allows the motor to control the movement of drive belt 42 in a clockwise and to pull the bottle into the star wheel arms);
processing circuitry configured to extract a lot number and an expiration date from the images(Figs.4, 9 and 11, col.8 lines 34-49, col.1 lines 56-65, col.8 lines50-55, A lead screw and star wheel 44 allows each bottle rotates around its axis while the camera capture an image of the bottle from different angles (see col.6 lines 35-50). When the bottle 24a is within the inspection area, the drive belt 24a is controllably operated to manipulate (i.e., rotate) the bottle 24a for reading.  The vision system processor board 88a determines how much the bottle 24a needs to be rotated to ensure that the code string 54 is at the optimal viewing angle for reading by one of the cameras 60-62(Figs.4, 9 and 11, col.8 lines 34-49). Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like (Figs.4 and 9, col.1 lines 56-65, col.8 lines50-55). Thus, from the above discussion it is follows that. Extract a lot number and an expiration date corresponds to extracting code string includes information regarding the bottle's date of manufacture, place of manufacture lot number, and the like). 
ZWILLING and Bhatia are directed to system of loading and labeling containers such as beverage bottles (Abstracts)

The suggestion/motivation for doing so would have been to allow user of ZWILLING to increase the capability of identifying container based on the data when the bottles are manufacture, place of manufacture lot number in addition to detecting defected labels taught by ZWILLING.
Therefore, it would have been obvious to combine ZWILLING with Bhatia to obtain the invention as specified in claim 1.

As to claim 2, Bhatia teaches a light source configured to illuminate at least a portion of the vial at the imaging position (claim 15, col.12 lines 56-65, col.10 lines 40-55, as shown in FIG. 3, to sense the bottom of the bottle for stress cracks, the bottle-under-inspection 24a is supported in the sensing station 26 on a transparent glass surface 71 and illuminated from below by a light source 70.)

As to claim 3, Bhatia teaches the light source comprises a line-wise light source (claim 15, Fig.10 unit 104, strobe light source to momentarily illuminate the moving bottle when the position sensing means detects the bottle within the field of view of the camera).

  As to claim 8, both Zwilling and Bhatia teaches providing the plurality of vials in the vial tray comprises placing a respective plurality of vial pucks each attached to the plurality of vials in a vial the plurality of puck recesses in the vial tray (Zwilling: [0036], Fig.1A, Zwilling specifically teaches star wheel conveyer or a plurality of star wheels of a conveyer arrangement. The conveyer arrangement 104 may possibly have a star wheel 104a that introduces bottles B to a beverage filling machine 105;
 Bhatia: Fig.1 col.4 lines 30-35,   as shown in Fig.1 and discussed in col.4 lines 30-35, Bhatia teaches transporting system including a conveyor belt system 22 for moving articles of manufacture such as bottles 24 toward a sensing station 26. FIG. 1 illustrating the general flow of bottles through a sensing station), and regarding the reaming limitation of claim 8, the claim is rejected the same as claim 1 except claim 8 is directed to a method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 8.

Claim 9 is rejected the same as claim 2 except claim 9 is directed to a method claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 9.

As to claim 11, Bhatia teaches capturing the at least one image comprises: capturing a plurality of line scan images while the first vial is rotated (col. 7 lines 45-55, col.8 lines 34-49, the belt 42 to rotate the bottle 24a sixty degrees. In this manner, the full 360 degree circumference of the bottle 24a is scanned, if necessary. Specifically each of the three cameras 60-62 scans a sixty degree field for a total of 180 degrees scanned (one-half the circumference); and 
combining the plurality of line scan images to form a rectilinear image of the entire label(Fig.5, col.7 lines 55-65, identified pattern for this image scan might be a four-by-four group of dark pixels; each group of four that correlates has its X and Y coordinates added to the list

As to claim 13, Bhatia teaches determining the at least one of the lot number and the expiration date from the at least one image, providing a location, a text size, and an orientation Figs.4 and 9,  col.1 lines 56-65,  col.8 lines50-55, Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes  information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like)

As to claim 14, Bhatia teaches comprising determining whether any recalls exist that are associated with the lot number (Fig.9, Claim 20, col.11 lines 20-35, In addition, the actual code strings may be compared against a range of codes, against a date, and so on depending on the desired rejection criteria it is possible to reject a bottle based on its code string)

 As to claim 15, Bhatia teaches if no recalls exist, reconstituting a drug in the first vial with the compounder system( Fig.9, col.1 lines 55-60, col.11 lines 20-35, bottle accepting/rejecting operations, and  the bottle is acceptable for refilling). 

As to claim 16, Bhatia teaches archiving the at least one image in association with information for the reconstituted drug (col.9 lines 15-30, With this information, the vision system processor board 88a is able to compensate for any skewing of the label relative to the horizontal axis by determining where the characters comprising the code string 54 are within the image stored in memory). 

As to claim 17, Bhatia  teaches performing image processing operations on the at least one image (col.10 lines 60-67, the image of the bottle  is enhanced so that only the gray level of actual cracking is evaluated, while higher intensity white levels due to glare are omitted).

As to claim 18, Bhatia teaches, displaying a rectilinear image of the label (Fig.5, col.9 lines 3-5, as shown in FIG. 5, the identifying label comprises a code string 54. FIG. 5 is an enlarged representation of a code string)

As to claim 19, Bhatia teaches  storing the lot number in association with a pharmacy tech or an inventory update (col.1 lines 57-65, information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like may be imprinted thereon).

As to claim 20, Zwilling teaches A compounder system, comprising:
a carousel support frame configured to rotate a carousel of pump cartridges; a motor mounted to the carousel support frame, a drive mechanism configured to rotate the carousel ([0014], A beverage bottling plant a frame structure, said frame structure having an axis disposed vertically; a turntable structure being configured and disposed to rotate about said vertical axis of said frame structure,);
a vial tray having a wheel interposed at least partially between the drive mechanism and the carousel support frame, wherein the drive mechanism is further configured to rotate the wheel and the wheel is configured to simultaneously receive a plurality of vials (([0036], Fig.1A,  this limitation is discussed in claim 1 above);and
a camera, wherein the camera is configured to capture images of a first vial of the plurality of vials in the vial tray while the motor rotates the first vial within the wheel ([0036], Fig.1A, Fig.4 calim30 and 39,   this limitation also discussed in claim 1 above).
As to claim 20,  in addition to Zwilling  Bhatia  also teach A compounder system, comprising: a carousel support frame configured to rotate a carousel of pump cartridges;  a FIG. 1, col.4 line 40-60,  a dual conveyor belt system 22 is employed having a first conveyor belt 22a for feeding bottles 24 towards the lead screw 30 and a second conveyor belt 22b for transporting bottles 24 away from the lead screw 30, wherein the lead screw 30 is rotated at a speed corresponding to the speed of the conveyor belt 22 such that the start of the thread 36 is able to accept the next bottle in the stream.  The carousel support frame configured to rotate a carousel of pump cartridges corresponds to the plurality of discs (see Fig.1) configured to rotate the dual conveyor belt system 22. The motor corresponds to the motor (not shown) that rotate the conveyor belt system 22.  The carousel corresponds to dual conveyor belt system 22); 
a vial tray having a wheel interposed at least partially between the drive mechanism and the carousel support frame, wherein the drive mechanism is further configured to rotate the wheel and the wheel is configured to simultaneously receive a plurality of vials (Fig.1 and 9, col.6 lines 5-10, the motor 40 is arranged to rotate a drive belt 42 that is disposed and tensioned to contact the bottle 24a. Accordingly, to pull the bottle into the star wheel arms and ultimately the sensing station 26, the motor 40 is controlled to operate the drive belt 42 in a clockwise manner as considered in the orientation of the system of FIG. 1); 
 and a camera, wherein the camera is configured to capture images of a first vial of the plurality of vials in the vial tray while the motor rotates the first vial within the wheel.
(col.6 lines 35-50, the bottles are typically randomly rotated when they enter the sensing station 26, and accordingly, to more readily read the code string 54, the bottle 24a is rotated, if necessary, to align the code string 54 with one of the sensing cameras 60, 61 or 62 (shown in FIG. 8). Thus, when the bottle 24a is within the inspection area, the drive belt 42 is controllably operated to manipulate (i.e., rotate) the bottle 24a for reading).
However it is noted that both Zwilling and Bhatia do not specifically teaches “a vial tray interposed at least partially between the drive mechanism and the carousel support frame, at least one gear configured to engage a corresponding gear on a vial puck attached to a first vial to rotate the first vial;” 
On the other hand Bhatia teaches least one gear configured to engage a corresponding gear on a vial puck attached to a first vial to rotate the first vial (this limitations discussed in claim 1 above, further Bhatia teaches the plurality of discs (see Fig.1) configured to rotate the dual conveyor belt system 22, and drive belt 42 and star wheel 44 which feed the bottle 24a into the lead screw 30 as shown in Fig.1., 
It would have been obvious to a person of ordinary skill in the art before the effective filing date  of the claimed invention to incorporate an inspection system that illustrating the general flow of bottles through a sensing station (see Fig.1) taught by Zwilling and Bhatia. 
Applicant has not disclosed that carousel support frame configured to rotate a carousel of pump cartridges provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with  the inspection system designed flow of bottles through a sensing station taught by Zwilling  and Bhatia because  both system designed to transport a container to inspection location where the image of the container tag is captured.

As to claim 21, Bhatia teaches  processing circuitry configured to extract at least one of a lot number and an expiration date from the images (Figs.4 and 9,  col.1 lines 56-65,  col.8 lines50-55, Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes  information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like).

As to claim 22, Bhatia teaches a display, wherein the processing circuitry is configured to (a) prompt a user to select a portion of the images with the lot number or the expiration date (col.13 line63-col14 line 5, A vertical cursor 126 sweeps across the monitor 80f from left to right to update the display 124 with the most recently obtained bottle data. As it sweeps, the cursor overwrites the old bottle data and continuously displays bottle data from the most current one-hundred bottles inspected. Of course, other suitable monitoring stations known to those skilled in the art may also be employed).

11.	Claims 4-6 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZWILLING, US 20080134633 A1, in view of Bhatia, US Patent No. US 5405015 A, further in view of Chirnomas; Munroe (hereafter Chirnomas, US Patent Application Publication No.: US20090149985, published June 11, 2009. 
	Regarding claim 4, while the combination of ZWILLING and Bhatia teach the limitation of claim 1 but the combination fails to teach the limitation of claim 4.
		
	On the other hand in the same filed of endeavor a system for automatically receiving retrieving articles from the shipping containers of Chirnomas  (see [0001]) teaches  the processing circuitry is further configured to read a bar code in the images ([0048]  camera with image or pattern recognition software, or a Barcode Recognition system, or an RFTD system, or a Text reading system, or An optical scanner, or other type of sensor, or a mechanical or electromechanical switch, or light beam, or a color recognition sensor,).
Modified ZWILLING and Chirnomas are directed recognizing a container by analyzing the label inserted into to the container (Abstracts)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a camera with image or pattern recognition software, or a Barcode Recognition system designed to read the label of the  shipping containers taught by  Chirnomas([0048])  in to modified ZWILLING
.
Therefore, it would have been obvious to combine modified ZWILLING with Chirnomas to obtain the invention as specified in claim 4.

As to claim 5, Bhatia teaches the processing circuitry is further configured to determine an expected location of the lot number and the expiration date based on the bar code (Figs.4 and 9,  col.1 lines 56-65,  col.8 lines50-55, Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes  information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like)

As to claim 6, Bhatia teaches  the processing circuitry is configured to extract the lot number and the expiration date from the images using the expected location(Figs.4 and 9,  col.1 lines 56-65,  col.8 lines50-55, Once the optimal angle is reached, the vision system processor board 88a directs the appropriate camera to obtain  an electronic image of the bottle area including the now-centered code string 54, wherein the code string includes  information regarding the bottle's date of manufacture, place of manufacture, lot number, and the like)

As to claim 12, Chirnomas teaches reading a barcode in the at least one image;
obtaining label information associated with the bar code, wherein the label information comprises a location, a text size, and an orientation of the lot number and the expiration date ([0148] the system may be designed to manipulate the shipping container in order to better sense the shipping container's attributes by utilizing a gripper mechanism, or by using a robot, or by using a device that can rotate the shipping container. It can utilize a camera with image or pattern recognition software, or a Barcode Recognition system, or an RFTD system, or a Text reading system, or An optical scanner, or other type of sensor, or a mechanical or electromechanical switch, or light beam, or a color recognition sensor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information

If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699